Title: To James Madison from William C. C. Claiborne, 22 February 1809
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans, Feby. 22nd. 1809.

On the 15th. of January last I had the honor to enclose you a Letter which had been addressed to me, by Governor-General Salcedo, announcing his determination to deliver to the order of their masters certain Negro’s who had fled to the Province of Texas.  Desirous to pursue on my part a like conduct as relates to slaves the property of Spanish Subjects, who might take refuge in this Territory, I sent a Message to the Territorial Legislature, of which the enclosure Marked A is a copy, and the result has been the passing of the Act marked B. which I yesterday approved and immediately transmitted a copy to Governor Salcedo, accompanied with a letter, of which, the enclosure C is a Copy.  I am Sir, very respectfully, your hble servt.

William C. C. Claiborne

